DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 13 and 18 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a system or method for deploying optical cables comprising, among other things, a plurality of track grooves disposed on the surface of the track and a plurality of guides interfacing with the track to align the track grooves with the spool grooves. The closest relevant prior art of record, Kong et al. (CN 109335897A) teaches a track with gears (6) as claimed and a spool (3) with wheels with gears (3b)  and grooves in the spool (9), but fails to teach or suggest a plurality of track grooves or guides as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN 106936108 B).
‘108 teaches a system for deploying optical cables, the system comprising: a first spool wheel, the first spool wheel including: an inner spool (4), a bearing (14) disposed around (around means within a vicinity of not directly contacting) the inner spool, and a first outer spool gear (top gear 15 or vertical gear at 3); a second spool wheel (12), the second spool wheel including: a second outer spool gear (bottom gear 15); and a gear motor (2 and 3) disposed on the first spool wheel, the gear motor including: a motor gear (3) engaged with the inner spool (through vertical gear).
In Re claim 15, right and left brackets 41 and bottom plate 1 of ‘108 make up a spool housing as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 106936108 B) in view of Penet et al. (U.S. PG Pub. # 2019/0002101 A1).
	‘108 teaches the system of claim 14 but is expressly silent to a tag reader on the spool housing or a light or camera on the spool housing as claimed. 
‘101 teaches a tag reader (62) that detects the length of unwound wire by the tags (61, magnetic or optical) on the wire (par. 0032).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ‘108 to add tags as taught by ‘101 to the cable of ‘108 at regular intervals and add the tag reader (magnet or optical sensor, thus a camera detecting tags) of ‘101 to read those tags to as to accurately determine the amount of cable on or passing through the spool housing thereby ensuring that the spool of ‘108 doesn’t get overloaded with cable or that the proper amount of cable is dispensed from the spool of ‘108 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874